PER CURIAM.
The judgment of the Board of Governors of The Florida Bar, dated April 6, 1964, finding that respondent Frederick A. Scott, a member of The Florida Bar, was charged with and convicted of grand larceny, a felony, by the Criminal Court of Record of Duval County, Florida, on October 21, 1963, and that such judgment has become final and that respondent was sentenced to prison for a term of five years pursuant to said judgment; that notice to show cause why appropriate disciplinary action should not be taken by the Board of Governors pursuant to the Integration Rule of The Florida Bar was delivered to and duly served upon the respondent then in the custody of the Department of Corrections of Florida and that no response was made *168to said notice; and entering a judgment of disbarment from the practice of law in Florida against said respondent has, together with the record in said cause, been reviewed by this Court.
More than thirty days now having elapsed from the date of the filing of said judgment in this Court and no application for review having been filed herein, it is, thereupon,
Ordered that the foregoing judgment of disbarment of The Florida Bar be and the same is hereby in all respects validated, approved and confirmed and the respondent, Frederick A. Scott, be and he hereby is disbarred from the practice of law in Florida.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.